 

 

Case 1:20-cv-02769-VSB Document 36 Filed 05/26/20 Page 1 of 8

Robert A. Magnanini

STONE & MAGNANINI LLP

100 Connell Drive, Suite 2200

Berkeley Heights, NJ 07922

Tel: (973) 218-1111

Fax: (908) 464-3010

Attorneys for Defendant-Movant Victor Loria, D.O.

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 

JOHN STANISE, Civil Action No. 20-cv-2769
Plaintiff,
¥,
VICTOR LORIA,

Defendant.

 

 

SUPPLEMENTAL DECLARATION OF DR. VICTOR LORIA IN FURTHER
SUPPORT OF DR. LORIA’S MOTION SEEKING THE ENTRY OF
TEMPORARY RESTRAINTS AND A PRELIMINARY INJUNCTION FOR THE |
PENDENCY OF THIS LITIGATION, IN OPPOSITION TO DEFENDANT
STANISE’S MOTION SEEKING TEMPORARY RESTRAINTS AND A :
PRELIMINARY INJUNCTION, AND IN FURTHER SUPPORT OF DR. LORIA’S
MOTION SEEKING A. CHANGE OF VENUE
I, Victor Loria, B.O., of full age, hereby declare as follows:
1. I am Victor Loria, D:O., and I am the Defendant in the above-referenced
matter brought by my business partner, John Stanise (“Stanise”),
2. T received my medical degree in 1991, and have been a New York licensed
physician since 1992, although | currently practice in Florida where I also permanently
reside.
3. I make this Supplemental Declaration in further support of my Motion for

a Ternporary Restraining Order and Preliminary Injunction, pursuant to Fed, R.. Civ. P.
 

 

Case 1:20-cv-02769-VSB Document 36 Filed 05/26/20 Page 2 of 8

65(a) and (b). I also make this Supplemental Declaration in further support of my Motion
to Change Venue to the United States District Court for the Southern District of Florida.
I also make this Supplemental Declaration in opposition to Plaintiff John Stanise’s
Motion for a Temporary Restraining order and Preliminary Injunction.

4, The information below is based on my personal knowledge and is trué and
correct to the best of my knowledge, information, and belief,

| SUPPLEMENTAL FACTUAL ALLEGATIONS RELEVANT TO MOTION TO
CHANGE VENUE

5. I have to rebut some of the blatant falsehoods set forth in Stanise’s
opposition papers to my Motion to Change Venue to the Southem District of Florida.

6. Paragraph 2.5 of the Operating Agreement for Lorstan Pharmaceutical
LLC (“Lorstan”) states that Lorstan’s Principal Office is located at 10773 NW 58" Street,
Suite 751 Doral, FL 33178, That Doral, Florida location is a UPS store, but the
functional headquarters of Lorstan is (and always has been) the Loria Medical Office in
Miami. Moreovet, since I am the majority owner, I developed the Patented Silicone
Product there, I train Lorstan’s licensee-physicians there, and my employees there have
dedicated countless hours to assisting Lorstan. To the best of my knowledge, the Lorstan
Board of Representatives, which consists of Stanise and myself, has never passed a
resolution moving the Lorstan Principal Office to Connecticut,

7. I perform all of the training of Lorstan’s licensee-physicians, although
sometimes I am assisted by Miguel Gonzalez, my medical assistant, in training and
supporting the Lorstan pharmacist. | also employ Emily Fernandez and Carlos Ferrar to
assist in the operations at Loria Medical in Miami, Florida. Upon completing their

training, those Lorstan licensee-physicians use documents from my Loria Medical Miami
 

 

 

Case 1:20-cv-02769-VSB Document 36 Filed 05/26/20 Page 3 of 8

office in providing the silicone oil treatment. Those documents include medical history
forms and consent forms.

8. Florida serves as the nerve center of Lorstan, while Connecticut serves as
a back office for Lorstan’s billing operations. I developed the intellectual property
employed by Lorstan in Florida, including the silicone oil patent and the compounding
formula that are Lorstan’s only products. I even utilized the Loria Medical compounding
lab in Miami, Florida to develop the compounding method for the Lorstan Patented
Silicone Product,

9, My company, Loria Medical, has not had a. maje enhancement office. in
New York since I temporarily suspended operations at that location in on or about May
2018 due to the stress of running ‘that office while simultaneously coordinating the
operations at the Loria Medical office in Miami, Florida which employs over fifteen
individuals. [ have not opened any office performing male enhancement procedurés in
New York since then, but I did maintain both the Loria Medical corporate license in New
York and my personal New York medical license, Although I did open a hair restoration
office in Miami, FI and Huntington, New York in August, 2018, I am in the process of
closing the Huntington facility due io the added expense cansed by the COVID-19
pandemic, although the space may be sublet by Dr. Mollura. That facility was staffed by
other. medical personnel, and I did not travel to New York to perform hair restoration
procedutes. As such, fréquent travel to New York for the purposes of this litigation
would be devastating for my Florida medical practice, my Florida-based employees,
Lorstan’s employees in Connecticut (70% of whose wages I am resporisible for), and-me

(as I work and reside in Florida).
 

 

 

Case 1:20-cv-02769-VSB Document 36 Filed 05/26/20 Page 4 of 8

10. Stanise and | are co-owners of FL Facilities Rental, LLC. FL Facilities
Rental, LLC isa limited Hability company with a principal office located at 1717
Blanding Boulevard, Suite 102, Jacksonville, Florida 32210, through which Lorstan
tents property. Stanise is the registered agent of FL Facilities Rental, LLC, using a
Florida address as his mailing address. FL Facilities Rental, LLC is the tenant recorded
on the lease of a property at the above-referenced Jacksonville, Florida address which has
been converted into a compounding laboratory for Lorstan.

11. A true and accurate copy of the June 24, 2016 email corresporidence
between Stanise and I is attached hereto as Exhibit A. This demonstrates the opening of
the Lorstan bank account in Florida.

12, A true and accurate copy of the January 15, 2019 email correspondence
between Stanise and Its attached hereto as Exhibit B. This document demonstrates the
split of our Lorstan headquarters office is in Florida and the Lorstan back office.
operations are in Connecticut, and Stanise’s future intent to move to Florida himself.

13. A true and accurate copy of the Electronic Articles of Organization for FL
Facilities Rental LLC is attached hereto as Exhibit C.

14. A true and accurate copy of the Limited Liability Company Operating
Agreement for FL Facilities Rental,.LLC-is attached hereto as Exhibit D.

15. A true and accurate copy of the Lease between FL Facilities Rental, LLC
and Brian Phillips Properties, LLC for the premises located at 1717 Blanding Blvd., Suite
102, Jacksonville, Florida 32210 is attached hereto as Exhibit FE. As these documents

demonstrate, Lorstan has a Florida laboratory where it leases space from another
 

Case 1:20-cv-02769-VSB Document 36 Filed 05/26/20 Page 5 of 8

company owned by Stanise and myself. On the other hand, Lorstan has no currently
operating location in New York.

16. A true and accurate, umredacted copy of thé Patent Assignment from
myself to Lorstan is attached heréto as Exhibit F. The Plaintiff attached a redacted copy
to his Declaration. As the Court. can see, the unredacted Assignment lists Lorstan’s
Flotida address as the company’s principal office.

SUPPLEMENTAL FACTUAL ALLEGATIONS
RELEVANT TO INJUNCTIVE RELIEF

 

17. Additionally, I write to clarify certain issues raiséd by Stanise in his-own
Motion for Injunctive Relief, and in his opposition to my Motion for Injunctive Relief.

18. First, Stanise improperly claims that I was introduced to various Lorstan
licensee physicians through him, and therefore I cannot do business with them pursuant
to an amendment to the Lorstan Operating Agreement. That is incorrect.

19. I provided Stanise with: a list of target doctors who I would wanted to
become Lorstan licensee-physicians.

20. Dr: Mollura, one of the doctors whom Stanise is complaining of, has been
my personal friend and professional acquaintance since 1995. I was not introduced to
him by Stanise.

21. Dr. Moliuta introduced me to Dr. Stoller — another doctor that Stanise
complains about my involvement. with. Again, 1 was not introduced to Dr. Stoller by
Stanise.

22.  Lorstan has a licensée physician located in Texas: I had previously met

this doctor in prior dealings and was not introduced to him by Stanise.

 

 
 

 

 

Case 1:20-cv-02769-VSB Document 36 Filed 05/26/20 Page 6 of 8

23. Our California licensee physicians wére part of the list that 1 put together

and provided to Stanise to call. I was not introduced to these doctors by Stanise.

24, In fact, when our license- physicians have concerns, they reach out fo me
first. Just weeks ago, a Lorstan-licensee physician called me to inquire where his product
was since he had paid tens of thousands of dollars for it.

25. Additionally, Stanise has not been forthcoming regarding Lorstan’s
finances.

26. Until recently, I was not aware of (and did not have access to) four
separate bank accounts that Stanise had created related to the Lorstan-operated
laboratories in Georgia, Texas, California, and Florida.

27, q only becamé aware of these bank accounts because I stumbled upon
information related to them myself during my review of Lorstan’s financial papers, | did
not consent to their creation and, until recently, I had rio access to even view these
accounts.

28.  Lorstan — until recently — had only one bank account located in Florida at
a Wells Fargo bank near my home, As a result.of my lockout from Lorstan, that account
was closed in or about April, 2020.

29. Thereafter, without my permission and without granting me signatory
authority, Stanise opened a new bank account for Lorstan at a bank in Connecticut. He
has granted me remote access to view the account, but I have no check book, debit card,
or ability to withdraw or deposit funds inthis account. As the majority owner of Lorstan,

this is not what we agreed fo.
 

= a . ae

Case 1:20-cv-02769-VSB Document 36 Filed 05/26/20 Page 7 of 8

30. Moreover, because of Stanise’s locking me out of Lorstan'’s books and

records, | demanded that Stanise produce financial documents for review by my personal

 

accountant, but his efforts have been spotty at best. Stanise does not provide documents
at a regular interval, and has to be asked numerous times for those documents. In fact,
Stanise has ignored my most recent requests for documentation.

31. Regarding my capital contributions, in late 2019 I paid approximately
$48,000 to Lorstan to purchase medical lab equipment.

32. I only recently ceased making capital contributions due to my lockout
from the company and Stanise’s refusal to include me in company decisions. See, ¢.g.,
true and accurate redacted copies of Dr. Loria’s 2016-2018 K-1 tax forms for Lorstan,
attached hereto as Exhibit G. In fact; this lockout instituted by Stanise—an accountant
by trade—has resulted in Stanise retaining “independent experts” to certify Lorstan’s
labs, shutting me completely out of the. Lorstan production process in recent months.
Stanise had no right to do this without my permission and input, and his actions have
made me concerned for the safety of end-users of the Lorstan Patented Silicone Product.

33. 1 also asked Stanise (for several years) to have Lorstan compensate Loria
Medical staff for time spent assisting Lorstan. My Loria Medical staff — whom I am
paying out of my own pocket — have spent hundreds, if not thousands of hours assisting
Lorstan’s operations to Stanise’s benefit, Stanise has, throughout, refused to allow Loria
Medical to be compensated for its time spent assisting Lorstan.

34. Additionally, I have questioned why Stanise continues to employ a
$10,000 a month payroll for Lorstan during the company’s COVID-19 related shutdown.

Although Lorstan has been shut down during the pandemic, Stanise.insists on keeping:the
 

 

 

Case 1:20-cv-02769-VSB Document 36 Filed 05/26/20 Page 8 of 8

entirety of our staff on payroll, but, because of Stariise’s lockout, I do not even know how
many employees Lorstan still has. J disagree with this approach, unless Lorstan has
applied for and received fimds pursuant to the federal Payroll Protection Program, which
Stanisé has. not informed me of nor requested approval from me to apply for:

35. Accordingly, I have elected to turn off future capital contributions until
Stanise agrees to allow my access to thé company’s medical operations and bank
accounts, and until such time as he and I can reach agreement on how to move the

company forward in an equitable and appropriate fashion.

I declare under penalty of perjury that the foregoing is true and correct.

 

 

Date: May 26, 2020 = ee

ye Loria, D.O.
